Citation Nr: 0306346	
Decision Date: 04/02/03    Archive Date: 04/10/03

DOCKET NO.  99-16 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for residuals of a right 
ankle injury.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Dillon, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1967 to June 
1971.  

This matter is before the Board of Veterans' Appeals 
(Board)on appeal from a November 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.

The veteran appeared at the New Orleans RO in March 2002 and 
testified before the undersigned Veterans Law Judge.  A 
transcript of the hearing is of record.
 
In lieu of remanding, the Board developed the claim 
internally.  See 38 C.F.R. § 19.9(a)(2) (2002).  As this 
decision grants the benefit sought on appeal, the Board did 
not delay the decision to provide notice of the results of 
its development pursuant to 38 C.F.R. § 20.903 (2002).


FINDING OF FACT

The evidence shows that the veteran's current ankle 
disability is the result of an injury sustained in active 
military service.  


CONCLUSION OF LAW

Residuals of a right ankle injury were incurred in service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

There has been a change in law during the pendency of this 
appeal with the enactment of the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  The regulations implementing the VCAA were published 
on August 29, 2001.  66 Fed. Reg. 45,620-45,632 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2002)).  The Board finds that VA has 
satisfied its duty to assist the veteran to the extent 
necessary to allow for a favorable disposition of the pending 
appeal.

The United States will pay compensation to any veteran 
disabled by disease or injury incurred in or aggravated by 
active military service, who was discharged or released under 
conditions other than dishonorable from the period of service 
in which the disease or injury was incurred, provided the 
disability is not the result of the person's own willful 
misconduct.  38 U.S.C.A. § 1110.

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303(a)(2002).
To prevail on the issue of service connection there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in- service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 
346 (1999).

The evidence establishes a current ankle disability.  In 
September 1998, an orthopedic surgeon certified the veteran 
had a diagnosis of degenerative arthritis of the right ankle.  
VA progress notes from December 1998 to February 1999 
document treatment for pain, swelling, and instability of the 
right ankle.  A January 2003 VA examiner diagnosed status 
post fracture and sprain of the right ankle and noted that 
there were indeed ankle residuals, to include mild pain on 
movement.  

The evidence also demonstrates an in-service occurrence of a 
right ankle injury.  A July 21, 1969 service medical record 
indicates the veteran slipped off the wing of an aircraft, 
twisting his right ankle.  Follow-up treatment later the same 
day referred to an accident report noting the veteran twisted 
his ankle.  Follow-up examination on July 28, 1969 revealed a 
painful right ankle requiring crutches.  On August 3, 1969, 
cast removal was advised.  On August 11, 1969, the treating 
physician observed a sprained ankle dressed with ace bandage.  
Follow-up examination the next day, however, revealed the 
right ankle was not healing well; the ankle was tender on 
physical examination, and the diagnostic impression was 
poorly healing right ankle. 

After documenting his review of the claims file, to include 
summarizing the veteran's pertinent in-service injury 
discussed above, the January 2003 VA examiner opined that the 
veteran's current right ankle disability is related to 
service.  Given the opinion of the VA examiner, the record 
contains the third element for a successful claim of 
entitlement to service connection - medical evidence of a 
nexus between the veteran's in-service ankle injury and his 
current ankle disability.  
 
In sum, the competent evidence shows that the veteran's 
current ankle disability is related to the ankle injury he 
incurred in active military service.  Accordingly, the 
evidence supports a grant of entitlement to service 
connection for residuals of a right ankle injury.


ORDER

Entitlement to service connection for residuals of a right 
ankle injury is granted.



	                        
____________________________________________
	Holly E. Moehlmann
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

